 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
       MICHAEL T. HOWELL,
 7                                                         No. 3:20-CV-5020-RBL-DWC
 8                                   Petitioner,
              v.                                        ORDER ADOPTING REPORT AND
 9                                                      RECOMMENDATION
       STATE OF WASHINGTON,
10                                   Respondent.
11

12          THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

13   Recommendation [Dkt. # ], recommending dismissal of Petitioner’s §2254 habeas petition, and

14   dismissal without prejudice. Petitioner has not objected.
15
            (1)     The Report and Recommendation is ADOPTED.
16
            (2)     Petitioner’s §2254 habeas petition is DISMISSED without prejudice;
17
            (3)     For the reasons articulated in the R&R, the Court will NOT issue a Certificate of
18
                    Appealability.
19

20          The Clerk is directed to send copies of this Order to Petitioner, counsel for Respondent,
            and to the Hon. David W. Christel
21
     IT IS SO ORDERED.
22
            DATED this 14th day of April, 2020.
23


                                                          A
24

25
                                                          Ronald B. Leighton
26                                                        United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
